United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.T., Appellant
and
DEPARTMENT OF THE NAVY, SEA
SYSTEMS COMMAND, Long Beach, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1656
Issued: March 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 23, 2008 appellant filed a timely appeal from a March 12, 2008 decision of the
Office of Workers’ Compensation Programs that found that he received an overpayment of
compensation and a May 6, 2008 decision that denied his request for a review of the written
record. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the claim.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $23,716.42; (2) whether the Office properly denied waiver of the overpayment;
(3) whether the Office properly required repayment of the overpayment by deducting $300.00
every 28 days from appellant’s continuing compensation; and (4) whether the Office properly
denied appellant’s request for a review of the written record.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated February 1, 1999, the
Board found that appellant was not entitled to receive wage-loss compensation for the period

February 3 to September 6, 1994 while he was receiving separation incentive pay for the same
period.1 The law and the facts of the previous Board decision are incorporated herein by
reference.
By letter dated December 20, 2004, appellant informed the Office that he was receiving
social security retirement benefits. On February 17, 2005 the Office requested that social
security provide information regarding his retirement benefits, specifically asking if his social
security benefits included federal retirement benefits. It noted that appellant became eligible for
benefits under the Federal Employees’ Compensation Act2 (FECA) on March 1, 1994. In a reply
dated September 17, 2005, social security notified the Office that appellant received benefits
including federal retirement (FERS) benefits and provided a breakdown of social security
benefits he had received since September 6, 1994. The Office thereafter reduced appellant’s
FECA benefits to reflect the contribution to his social security benefits, effective
October 2, 2005. On December 6, 2005 it determined that appellant had a zero percent wageearning capacity due to his accepted permanent aggravation of osteoarthritis of the right knee, his
age, degenerative disc disease of the lumbar spine and prostate cancer.
On February 21, 2007 the Office issued a preliminary finding that an overpayment in
compensation in the amount of $29,043.52 had been created. It explained that the overpayment
occurred because a portion of appellant’s social security benefits, that he began receiving in
January 1994, was based on credits earned while working in the Federal Government, and that
this portion of his social security benefit was a prohibited dual benefit. The Office noted that
appellant’s FECA benefits were adjusted effective October 1, 2005 but that he had been overpaid
from January 1, 1994 to October 1, 2005. It found appellant without fault. On February 27,
2007 appellant requested a telephone conference, stating that recouping the overpayment would
cause a hardship on his family, and submitted an overpayment questionnaire. On an Office
EN1032 form, dated September 17, 2007, he acknowledged that he received social security
benefits as part of an annuity for federal service.
A telephone conference was held on February 26, 2008. Appellant’s wife participated
because appellant is hard of hearing. The Office noted that the amount of the overpayment was
revised downward to $23,716.42 because appellant was in receipt of a schedule award for the
period March 17, 1995 to December 18, 1997. Appellant’s wife reviewed their expenses and
discussed how they had changed since submission of the overpayment questionnaire in
February 2007. An itemized report of income and expenses contained in the memorandum of
conference showed that appellant had assets of $834.84, a monthly income of $4,749.74, and
monthly household expenses of $4,133.10, yielding a difference between income and expenses
of $616.64. By letter dated February 27, 2008, the Office enclosed the memorandum of
conference and allowed appellant 15 days to provide comments or corrections. Worksheets
contained in the record describe the offset calculation used in determining the amount of the
overpayment.
On March 12, 2008 the Office finalized the overpayment decision. It found that appellant
was not at fault in the creation of the overpayment but that he was not entitled to waiver. The
1

Docket No. 97-1540 (issued February 1, 1999).

2

5 U.S.C. §§ 8101-8193.

2

Office ordered repayment by deducting $500.00 every four weeks from his continuing
compensation. By letter dated March 18, 2008, it modified the deduction to $300.00 every four
weeks. On March 24, 2008 appellant requested a review of the written record. In a May 6, 2008
decision, the Office denied the request, noting that appellant did not request a hearing of the
preliminary overpayment determination, and that the final overpayment was not subject to the
hearing provision found in section 8124(b) of the Act.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Act provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 Section 8116 limits the right of an employee to receive compensation:
While an employee is receiving compensation, he or she may not receive salary, pay or
remuneration of any type from the United States.4 Section 10.421 of the implementing
regulations provides that an employee may not receive compensation for total disability
concurrently with separation pay.5 FECA Bulletin No. 97-9 states that FECA benefits have to be
adjusted for the FERS portion of social security benefits because the portion of the social
security benefit earned as a federal employee is part of the FERS retirement package, and the
receipt of FECA benefits and federal retirement concurrently is a prohibited dual benefit.6 When
the Office discovers concurrent receipt of benefits, it must declare an overpayment in
compensation and give the usual due process rights.7
ANALYSIS -- ISSUE 1
The record supports that, with the exception of a schedule award period, March 17, 1995
to December 18, 1997, appellant received full FECA compensation benefits and social security
benefits from September 16, 1994 to October 1, 2005. The portion of the social security benefits
appellant earned as a federal employee was part of his FERS retirement package, and the receipt
of benefits under FECA and federal retirement benefits concurrently is a prohibited dual benefit.8
Social security notified the Office of the applicable social security rates for appellant and their
effective dates. Based on these rates, the Office was able to calculate the dual benefits appellant
received from September 16, 1994 to October 1, 2005. The Board has reviewed these
calculations and finds that the Office properly determined that appellant received dual benefits
totaling $23,716.42 for this period, thus creating an overpayment in compensation in that
amount.

3

5 U.S.C. § 8102(a).

4

5 U.S.C. § 8116(a).

5

20 C.F.R. § 10.421(c); see L.J., 59 ECAB ____ (Docket No. 07-1844 (issued December 11, 2007).

6

FECA Bulletin No. 97-9 (issued February 3, 1997).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.17.d(4) (April 1996).

8

FECA Bulletin No. 97-9, supra note 6.

3

LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”9 Section 10.438 of Office regulations provides that the individual who
received the overpayment is responsible for providing information about income, expenses and
assets as specified by the Office. This information is needed to determine whether or not
recovery on an overpayment would defeat the purpose of the Act or be against equity and good
conscience.10 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.11
ANALYSIS -- ISSUE 2
As the Office found appellant without fault in the creation of the overpayment in
compensation, waiver must be considered, and repayment is still required unless adjustment or
recovery of the overpayment would defeat the purpose of the Act or be against equity and good
conscience.12
Appellant furnished the Office with an overpayment questionnaire on February 27, 2007
and at a prerecoupment telephone conference held on February 26, 2008 appellant’s
representative, his wife, updated the financial information to show monthly expenses totaling
$4,133.10. Monthly income included $2,652.67 in FECA benefits, $1,161.00 in a military
pension, and $936.07 from social security, for a total monthly income of $4,749.74.
Office procedures provide that an individual is deemed to need substantially all of his or
her current income to meet current ordinary and necessary living expenses if monthly income
does not exceed monthly expenses by more than $50.00. In this case, the difference between
current income and household living expenses is $616.64. The Board therefore finds that the
Office properly concluded that recovery of the overpayment would not cause financial hardship
to appellant and thus defeat the purpose of the Act. Furthermore, as appellant made no argument
that he gave up a valuable right or changed his position for the worse in reliance on the overpaid
compensation, the Office properly determined that recovery would not be against equity and
good conscience. The Board therefore finds that the Office properly denied waiver of the
9

5 U.S.C. § 8129.

10

Recovery of an overpayment will defeat the purpose of the Act if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined [by the
Office] from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. Id. at § 10.437.
11

20 C.F.R. § 10.438.

12

20 C.F.R. §§ 10.436, 10.437.

4

overpayment and is required by law to recover the debt by decreasing later payments to which
appellant is entitled.13
LEGAL PRECEDENT -- ISSUE 3
The Office’s implementing regulations provide that, if an overpayment of compensation
has been made to an individual entitled to further payments and no refund is made, the Office
shall decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.14
ANALYSIS -- ISSUE 3
The Board finds that the Office gave due regard to the relevant factors noted above in
setting a rate of recovery of $300.00 per compensation period. The record indicates that
appellant had discretionary income of $616.64 per month. The Office therefore did not abuse its
discretion in finding that appellant should repay her overpayment at the rate of $300.00 per
compensation period.
LEGAL PRECEDENT -- ISSUE 4
Office regulations provide that a claimant may request a prerecoupment hearing with
respect to an overpayment.15 Failure to request the prerecoupment hearing within 30 days shall
constitute a waiver of the right to a hearing.16 The only right to a review of a final overpayment
decision is with the Board.17 The hearing provisions of section 8124(b) of the Act do not apply
to final overpayment decisions.18
ANALYSIS -- ISSUE 4
The February 21, 2007 preliminary determination of overpayment provided appellant
with a right to request a prerecoupment hearing within 30 days. As noted above, if a claimant
does not request a hearing within 30 days, it is considered a waiver of the right to a hearing.19
When the final overpayment decision is issued, there is no right to a hearing or a review of the
written record, and the Office does not have discretion to grant such a request. The only right to
appeal is with the Board.20 In this case, appellant requested a prerecoupment telephone
13

5 U.S.C. § 8129(a).

14

20 C.F.R. § 10.441(a).

15

Id. at § 10.432.

16

Id.

17

Id. at § 10.440(b).

18

Id.

19

Id. at § 10.432.

20

Id. at § 10.440(b).

5

conference that was held on February 26, 2008. He did not request a prerecoupment hearing.
Once the Office issued the March 12, 2008 final overpayment decision, appellant’s only appeal
right was with the Board. The Board therefore finds appellant’s March 24, 2008 request for a
review of the written record by an Office hearing representative was properly denied as appellant
is not entitled to a review of the written record with respect to a final overpayment decision.21
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $23,716.42, that the Office properly denied
waiver and required recovery of the overpayment by deducting $300.00 every 28 days from his
continuing compensation payments and properly denied his request for a review of the written
record.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 6 and March 12, 2008, modified on March 18, 2008, be
affirmed.
Issued: March 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

21

Id.

6

